Title: From Thomas Jefferson to David Hartley, 2 July 1787
From: Jefferson, Thomas
To: Hartley, David



Dear Sir
Paris July 2. 1787.

I received lately your favor of April 23, on my return from a journey of 3. or 4. months, and am always happy in an occasion  of recalling myself to your memory. The most interesting intelligence from America is that respecting the late insurrection in Massachusets. The cause of this has not been developed to me to my perfect satisfaction. The most probable is that those individuals were of the imprudent number of those who have involved themselves in debt beyond their abilities to pay, and that a vigorous effort in that government to compel the paiment of private debts and raise money for public ones, produced the resistance. I believe you may be assured that an idea or desire of returning to any thing like their antient government never entered into their heads. I am not discouraged by this. For thus I calculate. An insurrection in one of 13. states in the course of 11. years that they have subsisted amounts to one in any particular state in 143 years, say a century and a half. This would not be near as many as has happened in every other government that has ever existed: so that we still have the difference between a light and a heavy government as clear gain. I have no fear that the result of our experiment will be that men may be trusted to govern themselves without a master. Could the contrary of this be proved, I should conclude either that there is no god, or that he is a malevolent being.You have heard of the federal convention now sitting at Philadelphia for the amendment of the Confederation. Eleven states appointed certainly, it was expected that Connecticut would also appoint the moment it’s assembly met. Rhode island had refused. I expect they will propose several amendments, that that relative to our commerce will probably be adopted immediately, but that the others must await to be adopted one after another in proportion as the minds of the states ripen for them. Dr. Franklin enjoys good health. I shall always be happy to hear from you, being with sentiments of very sincere esteem & respect Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson


P.S. I forgot to observe that to have American intelligence regularly, you had better have a newspaper from New-York, and two from Philadelphia, that is to say, one of each party. Dr. Franklin could indicate the best, and they would come regularly once a month by your packets.

